DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 10, 11, 18, 20, 22-25, 28-31, and 33 are pending in this application.  Claims 7, 9, 12-17, 19, 21, 26, 27, and 32 have been cancelled.  Claims 1-6, 8, 10, 11, 18, 20, 22-25, 28-31, and 33 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-31 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ilag et al (WO 2015/021512) or Ilag et al (WO 2012/106761).
Ilag et al (WO 2015/021512) disclose compositions comprising a sugar cane derived extract which may be added to foods or beverages comprising stevia (entire document: abstract; page 36, lines 3-27). The sugar cane extract is derived in a similar process as that disclosed by applicant (i.e. using sugar cane molasses or dunder as the raw starting material and processing it using column chromatography and ethanol elution steps; page 22, lines 5-15; page 33, lines 1-30). The composition comprises a constituent comprising a sugar cane extract comprising between about 100 catechin equivalent (CE) mg/g polyphenols to about 500 CE mg/g polyphenols, wherein the constituent contains from about 0.01 wt% to about 10 wt% of the extract derived from the sugar cane (table 3; page 
Ilag et al (WO 2012/106761) disclose similar as Ilag et al  (WO 2015/021512) (abstract; page 11, lines 10-17; page 13, line 1 - page 14, page 16, lines 3-8, 25; page 27, line 13 - page 28, line 10; page 42, lines 16-18).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11, 18, 20, 22-25, 28-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka et al (US 2013/0203867) in view of Ilag et al (WO 2015/021512).
	Tezuka et al (US 2013/0203867) disclose a stevia preparation comprising a stevia sweetening agent and a method for making it (abstract). The composition comprises rebaudioside A (95% w/w), a sugar cane-derived extract (a) in an amount of 0.25 to 5.15 parts by weight relative to 100 parts by weight of the stevia sweetening agent, a sugar cane extract (b), 0.06 to 2.5 parts by weight relative to 100 parts by weight of the stevia sweetening agent (abstract). The stevia formulations comprising sugar cane extracts may be added to a food, beverage or pharmaceutical product (paragraph [0077]). The low sugar, reduced sugar or sugar free beverage formulations were consumed by a panel of evaluators that determined the overall taste was improved, the body was improved and negative aftertastes and bitterness were removed/reduced (paragraph [0010], [0073], [0076]; formulation examples 1-2; table 1-4). The beverages comprising the formulation may include carbonated drinks, alcoholic drinks, fruit-
Tezuka et al do not disclose a method comprising from about 0.01 wt% to about 10 wt% or about 0.01% v/v to about 10% v/v of an extract derived from sugar cane, the extract comprising from about 10 CE g/L to about 50 CE g/L of polyphenols or from about 100 CE mg/g to about 500 CE mg/g of polyphenols.
Ilag et al (WO 2015/021512) disclose compositions comprising a sugar cane derived extract which may be added to foods or beverages comprising stevia (entire document: abstract; page 36, lines 3-27). The sugar cane extract is derived in a similar process as that disclosed in the applicants 
	It would have been obvious to one of ordinary skill in the art, that the claimed catechin equivalent would be obvious to that of Tezuka et al because the claimed catechin equivalent is inherent/obvious to that of sugar cane extract as taught by Ilag et al (WO 2015/021512).
Furthermore, it would be obvious and expected through routine methods to optimize the catechin equivalent of polyphenols in the sugar cane derived extract composition. It is further noted that manipulation of amounts of sweeteners is dependent on personal preference test and at most is deemed to be optimization.
US 20100004185 is cited as of interest to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        




LAW
March 24, 2022